Citation Nr: 0822636	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He had additional service in the Army Reserve 
with a period of active duty from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2007.  The veteran 
submitted additional evidence with a waiver of consideration 
by the agency of original jurisdiction (AOJ).  However, as 
the veteran's case is being remanded for additional 
development, the AOJ will have an opportunity to consider the 
evidence in the first instance.

The veteran was granted service connection for erectile 
dysfunction by way of a Board decision dated in December 
2005.  The RO issued a rating decision to implement the 
Board's decision in January 2006.  

The veteran expressed disagreement with the 10 percent 
evaluation assigned to his disability in July 2006.  He was 
issued a statement of the case (SOC) in November 2006.  There 
is no indication in the claims folder that the veteran 
perfected an appeal of the disability evaluation.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
(NOD) to a rating decision denying the benefit sought and a 
timely substantive appeal after issuance of an SOC.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  In the absence of evidence of a timely appeal, the 
issue of a higher evaluation for erectile dysfunction is not 
before the Board for appellate review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
GERD.  He contends that it first developed during his period 
of active duty from 1967 to 1969.  He further contends that 
the symptoms of his GERD have persisted through the years to 
the present.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

The veteran's service treatment records (STRs) do reflect 
evaluation and treatment for gastrointestinal (GI) related 
complaints in September 1968.  The veteran claimed that he 
had continued complaints and GI symptoms during second period 
of active duty, and beyond, but that he self-treated by 
eating candy.  

A review of the VA medical records associated with the claims 
folder show that the veteran was evaluated for GI complaints 
that were diagnosed as gastroenteritis in July 1974.  Another 
entry from January 1997 said that the veteran had a history 
of gastroenteritis.  The first mention of GERD came in a 
clinical entry dated March 5, 2002, when the veteran was 
prescribed Zantac to treat possible symptoms of GERD.  Since 
that time he has carried a diagnosis of GERD by both VA and 
private physicians.  

In light of the STR entries from 1968, the veteran's lay 
statements of continued symptomatology, and a current 
diagnosis of GERD, an examination is required to assess the 
veteran's claim for service connection.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

The veteran is service-connected for post-traumatic stress 
disorder (PTSD).  He was afforded a VA examination in regard 
to that issue in March 2005.  At that time the veteran 
reported that he was in receipt of Social Security 
Administration (SSA) disability benefits.  The SSA records 
must be requested, and if available, associated with the 
claims folder.  See 38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his GERD since July 2006.  The RO 
should attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured and 
associate them with the claims file.  

2.  The SSA should be contacted to 
obtain a copy of any decision for 
benefits, the results of any medical 
examinations, and any other medical 
records used in the evaluation of 
the veteran's claim.  

3.  Thereafter, the RO should 
arrange for the veteran to be 
scheduled for an examination.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  The examiner must 
indicate in the examination report 
that such a review occurred.  

The examiner is requested to provide 
an opinion whether there is a 50 
percent probability or greater that 
the veteran's GERD can be related to 
his military service.  The 
examiner's attention is directed to 
the GI related complaints in service 
and the veteran's credible 
assertions of continuity of symptoms 
following service.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


